Citation Nr: 0600297	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-31 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for a 
ganglion cyst as a residual of a right hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran's March 2003 notice of disagreement (NOD) 
indicated that the veteran disagreed with the RO's decision 
regarding his hypertension.  However, the veteran did not 
perfect his appeal after the February 2004 statement of the 
case (SOC).  Thus, the issue of the veteran's hypertension is 
not before the Board.  The veteran also submitted a notice of 
disagreement regarding his eye disabilities.  However, that 
appeal was not perfected, either, as the issue was not 
specified on the veteran's Form 9.  38 C.F.R. § 20.202 
(2005).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran suffers from some pain on motion with use of 
his right wrist due to the ganglion cyst on his 
carpometacarpal joint on the dorsum of his right hand.  


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for 
a ganglion cyst as a residual of a right hand injury have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45,  4.71a, Diagnostic Code 5215, 
4.118, Diagnostic Code 7819 (2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If there is no specific Diagnostic Code for the 
veteran's disability, it is rated by analogy.  38 C.F.R. 
§ 4.20.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher initial 
disability rating for his service connected ganglion cyst, 
currently evaluated as noncompensable.  He is currently 
assigned a rating by analogy to Diagnostic Code (DC) 7819 and 
DC 5215.  DC 7819, benign skin neoplasms, instructs the rater 
to rate as disfigurement of the head, face, or neck, as 
scars, or as impairment of function.  38 C.F.R. § 4.118.  DC 
5215, limitation of motion of the wrist, provides for a 
maximum 10 percent rating for the major or minor wrist with 
criteria of palmar flexion limited in line with the forearm 
or dorsiflexion of less than 15 degrees.  38 C.F.R. § 4.71a.  
See 38 U.S.C.A. § 4.31 (a zero percent rating will be 
assigned when the criteria for a compensable rating are not 
met).  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118).  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.  Since both 
versions of the rating criteria allow the skin disability to 
be rated under limitation of motion, both versions are 
equally favorable to the veteran.  The Board will apply the 
rating criteria that became effective on August 30, 2002.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatiguability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

A January 2003 VA examination of the veteran's hand and wrist 
shows that he has a cyst at the proximal middle portion of 
the carpometacarpal joint on the dorsum of his right hand.  
The examiner stated that his range of motion in his right 
wrist is the same as his left.  His extension was 45 degrees, 
flexion 70 degrees, radial deviation 20 degrees, ulnar 
deviation 20 degrees, pronation 90 degrees, and supination 90 
degrees.  Based upon the January 2003 examination, the 
veteran does not meet the criteria for a 10 percent 
evaluation under DC 5215 because his palmar flexion is not 
limited in line with his forearm and his dorsiflexion is not 
limited to less than 15 degrees.  

During his January 2003 VA examination, the veteran 
complained of occasional pain upon moving his right wrist, 
especially when twisting it or picking up objects with force.  
He made a similar complaint in his March 2003 NOD.  Due to 
the veteran's pain upon motion and use, the Board finds that 
a 10 percent evaluation under DC 5215 is warranted.  DeLuca, 
8 Vet. App. at 206.  The Board notes that there is no 
evidence of ankylosis of the wrist to warrant application of 
DC 5214.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by 
explanation and evidence).  

In summary, the Board finds that the evidence of record 
supports an initial 10 percent rating for the veteran's 
ganglion cyst as a residual of a right hand injury under DC 
5215.  38 C.F.R. § 4.3.  The appeal is granted.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2002, as well as information provided in 
August 2003 SOC, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the August 2003 SOC 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the March 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
VCAA letter does not specifically ask the veteran to provide 
any evidence in her possession that pertains to the claim. 
Id. at 120-21.  However, as discussed above, the Board finds 
that the RO has ultimately provided all notice required by 38 
U.S.C.A. § 5103(a).  Therefore, any failure to make the 
specific request is non-prejudicial, harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records, and relevant VA examination records.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  


ORDER

An initial 10 percent disability rating for a ganglion cyst 
as a residual of a right hand injury is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


